DETAILED ACTION

Response to Amendment
Applicant’s arguments with respect to claims 13-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chung (US Pub. 2012/0208583).
Regarding claims 13 and 15, Chung discloses a terminal comprising: 
a receiver (par.014, fig. 14 element 1410) that receives a downlink control information (DCI) transmitted from a first carrier on which at least downlink (DL) transmission is performed (par.0130 “the base station may provide one DCI format…… a single DL carrier or 2 different DL carriers”); and 
a processor (fig.14 element 1430) that controls, based on an indication information included in the DCI, uplink (UL) signal transmission on a second carrier on 
wherein a first DCI including no carrier indicator field (CIF) (par.0130 “a CIF does not exist in the DCI format 3/3A for the 2 UL carriers UL CC #1 and UL CC#2”) and a second DCI including the CIF are supported as the DCI (par.0130 “In this case, the base station may provide 2 different DCI format 3/3As……to the user equipment through….. 2 different DL carriers, respectively……a CIF may be included in the DCI format 3/3A for one of the UL carriers UL CC #3………Conversely,…….a CIF does not exist in the DCI format 3/3A for the 2 UL carriers UL CC #1 and UL CC#2”).
Regarding claim 14, Chung discloses a CIF included in the second DCI indicating UL transmission using the first carrier and a CIF included in the second DCI indicating UL transmission using the second carrier are configured separately (par.0130 “it may be assumed that 2 UL carriers (UL CC #1 and UL CC #2) exist, and that each of the 2 UL carriers is controlled by a different TPC command.  In this case, the base station may provide 2 different DCI format 3/3As to the user equipment through 
Regarding claim 16, Chung discloses a base station comprising: 
a transmitter (par.014) that transmits a downlink control information (DCI) on a first carrier on which at least downlink (DL) transmission is performed; and a processor (par.014) that controls reception of an uplink (UL) signal transmitted based on an indication information included in the DCI on a second carrier on which supplementary uplink (SUL) transmission is performed, wherein a first DCI 
Regarding claim 17, Chung discloses a system comprising a base station and a terminal (par.014), wherein: the base station comprises: a transmitter that transmits a downlink control information (DCI) on a first carrier on which at least downlink (DL) transmission is performed; and a first processor that controls reception of an uplink (UL) signal transmitted based on an indication information included in the DCI on a second carrier on which supplementary uplink (SUL) transmission is performed, and the terminal comprises: a receiver that receives the DCI transmitted from the first carrier; and a second processor that controls, based on the indication information included in the DCI, the UL signal transmission on the second carrier, wherein a first DCI including no carrier indicator field (CIF) and a second DCI (par.0130).


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Tu Nguyen whose telephone number is (571)272-7883.  The examiner can normally be reached on 8AM-5PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
or mailed to:
Commisioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to
Customer Service Window
Randolph Building
401 Delany Street
Alexandria, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.